Citation Nr: 9930145	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-47 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters, D.F. and C.C.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1979.  He died on March [redacted], 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant's notice of disagreement was 
received in June 1996.  A statement of the case was mailed to 
the appellant in June 1996.  The appellant's substantive 
appeal was received in November 1996.  In June 1999, the 
appellant testified before a member of the Board at the RO.  


REMAND

The appellant maintains that the veteran's death from 
multiple myeloma was a result of his exposure to Agent Orange 
during service.  It is her belief that the veteran was 
exposed to Agent Orange during his duties as an Air Force 
ground crew supervisor with the 388th Field Maintenance Squad 
at Korat Thai Air Force Base in Thailand.  Specifically, she 
asserts that the veteran handled containers of Agent Orange 
and was exposed to aircraft containing Agent Orange when he 
unloaded, cleaned, painted, and performed maintenance duties 
on those aircrafts.  In addition, she maintains that the 
veteran did visit Vietnam during his service time in Thailand 
from August 5, 1967 to July 15, 1968.  Correspondence of 
record prior to the death of the veteran and from the veteran 
indicates that he also maintained that he visited Vietnam 
while he was stationed in Thailand.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§  1110, 1131.  In addition, certain 
diseases, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  A 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, multiple myeloma shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Multiple myeloma The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A grant of service connection for the cause of the veteran's 
death is appropriate when a disability incurred in or 
aggravated by service or proximately due to or the result of 
service-connected disability caused or contributed 
substantially or materially to death.  38 U.S.C.A. §§ 1110, 
1131, 1310; 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 3.312.  

The Board notes that attempts have been made by the RO to 
verify whether or not the veteran had service in Vietnam; 
however, it appears that the veteran did not actually serve 
in Vietnam.  However, under the pertinent regulatory 
criteria, .  "service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  As noted, the appellant and the 
veteran both indicated that the veteran did in fact have 
visitation in Vietnam.  Since the RO has been unable to 
verify such visitation, the Board finds that the appellant 
should be given the opportunity to submit lay statements in 
support of that assertion.  In addition, it is also asserted 
that the veteran was exposed to Agent Orange during his 
duties as an Air Force ground crew supervisor with the 388th 
Field Maintenance Squad at Korat Thai Air Force Base in 
Thailand because the veteran was responsible for the care of 
aircrafts that flew missions in and out of Vietnam.  In light 
of this contention, the Board finds that the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) as well as the Air Force and verify 
whether or not the veteran's squad at 388th Field Maintenance 
Squad at Korat Thai Air Force Base in Thailand loaded or 
unloaded containers of Agent Orange at that Air Force Base.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and inform her that she may submit lay 
statements in order to support her 
assertion that the veteran visited 
Vietnam while he was stationed in 
Thailand.  

2.  The RO should contact the USASCRUR as 
well as the Air Force and verify whether 
or not the veteran's squad at 388th Field 
Maintenance Squad at Korat Thai Air Force 
Base in Thailand loaded or unloaded 
containers of Agent Orange at that Air 
Force Base and whether the veteran's 
duties included loading and unloading 
Agent Orange containers or cleaned Agent 
Orange out of airplanes  

3.  The RO should readjudicate the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death.  If the action taken is 
adverse to her, she and her 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until he is 
further informed, but she may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




